DETAILED ACTION
	This Office action is responsive to the following communication received:
09/16/2021 – application papers received, including Power of Attorney and IDS;
01/04/2022 – Preliminary Amendment; and
04/06/2022 – Preliminary Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuation Data
This application is a CON of 16/795,266 02/19/2020 PAT 11148021 which is a CON of 15/614,999 06/06/2017 PAT 10603555 which is a CON of 14/575,745 12/18/2014 PAT 9700769
which is a CON of 13/975,106 08/23/2013 PAT 8956240 which is a CON of 13/873,128 04/29/2013 PAT 8753222 which is a CON of 13/469,023 05/10/2012 PAT 8430763 which is a CON of 13/338,197 12/27/2011 PAT 8900069 which claims benefit of 61/427,772 12/28/2010. 
Drawings
The drawings were received on 09/16/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-20 have been canceled.
	Claims 21-43 remain pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of USPN 10,478,679 in view of Beach (US PUBS 2009/0170632).  Although the claims at issue are not identical, they are not patentably distinct from each other because on the one hand, the claims of the ‘679 patent are more specific than the instant claims.  For example, the claims of the ‘679 patent further require “a shaft” along with “wherein the club head has a center of gravity located no more than 30 mm horizontally rearward of the geometric center of the face” as well as “a characteristic time measured at the geometric center of the face of no less than 218 microseconds”.  On the other hand, the claims of the ‘679 patent lack the now-claimed “the face has a loft angle greater than about 13 degrees” as well as “the golf club head has a center of gravity (CG) located at an above ground center- of-gravity location (Zup) that is less than about 19.0 mm, a center-of-gravity z-axis extends vertically through the CG, and a center-of-gravity x-axis extends horizontally through the CG in a direction generally tangential to the face at the ideal impact location; the golf club head has a CG with a head origin x-axis (CGx) coordinate between about -2 mm and about 6 mm and a head origin y-axis (CGy) coordinate no less than 15 mm and no more than 26.1 mm, and a head origin z-axis (CGz) less than 0 mm”.  The claimed invention of the ‘679 patent also lacks the further limitation in instant claim 42 of “wherein the crown has a thickness less than about 0.65 mm over at least about 70% of the crown”.  Here, Beach shows it to be old in the art to provide the now-claimed Zup value as well as the coordinates for CGx, CGy and CGz in order to optimize the moment of inertia and reduce club head twisting during off-center impacts.  See paragraph [0057] in Beach.  Moreover, Beach discloses that a club head in the form of a fairway wood typically has a loft angle of about 13 degrees.  Also, Beach teaches the specifics of the crown thickness in paragraphs [0011], [0043] and [0065], this in an effort to reduce weight at the upper portion of the head and enable more discretionary mass to be used elsewhere on the club head body.  In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘679 patent by selecting a face loft of about 13 degrees, as such a loft angle is very common among fairway club heads.  It would also have been obvious to modify the claimed invention of the ‘679 patent to locate the CG coordinates and provide a Zup dimension as now claimed for the purpose of providing improved forgiveness and enhanced playability as a result of the increase in moment of inertia.  It would also have been obvious to modify the claimed invention of the ‘679 patent to provide a tailored crown thickness, as required by the instant claims, for the purpose of enhanced weight distribution.  
The remaining, instant limitations are encompassed by the claims of the ‘679 claims.  By way of example only, note that the ‘679 claims and the instant claims share many common limitations, such as a body defining an interior cavity, a sole, a crown, a mass pad, at least one weight, a body height less than about 46 mm, a balance point located no more than 3 mm above the center of the face, a volume of the golf club being less than 210 cm3, and a relationship among the variables Ixx, Izz and Zup.  In addition, the channel of instant claim 25 is encompassed by claim 14 of the ‘679 patent.  The slot of instant claim 26 is encompassed by claim 13 of the ‘679 patent.  The claimed materials for each of instant claims 27-30 and 35-39 are encompassed by, or are obvious variations over, the materials recited in claims 6-8, 11 and 19-20 of the ‘679 patent.  

Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,603,555 in view of Beach (US PUBS 2009/0170632).  Although the claims at issue are not identical, they are not patentably distinct from each other because on the one hand, the claims of the ‘555 patent are more specific than the instant claims.  For example, the claims of the ‘555 patent further require “a shaft” along with “wherein the club head has a center of gravity located no more than 30 mm horizontally rearward of the geometric center of the face” as well as “a characteristic time measured at the geometric center of the face of no less than 218 microseconds”. The claims of the ‘555 patent also require “a lower opening positioned in the sole of the club head and extending into the interior cavity of a club head, the lower opening being located proximate a bottom end of the hosel such that a passage in the bottom end of the hosel provides communication between the hosel bore and the lower opening”.  On the other hand, the claims of the ‘555 patent lack the now-claimed “the face has a loft angle greater than about 13 degrees” as well as “a center-of-gravity z-axis extends vertically through the CG, and a center-of-gravity x-axis extends horizontally through the CG in a direction generally tangential to the face at the ideal impact location; the golf club head has a CG with a head origin x-axis (CGx) coordinate between about -2 mm and about 6 mm and a head origin y-axis (CGy) coordinate no less than 15 mm and no more than 26.1 mm, and a head origin z-axis (CGz) less than 0 mm”.  The claims of the ‘555 patent also lack the now-required “wherein Izz and Ixx are related to the above ground center-of-gravity location Zup by the equation: Ixx + Izz > 20-Zup + 165” (sic).  The claimed invention of the ‘555 patent also lacks the further limitation in instant claim 42 of “wherein the crown has a thickness less than about 0.65 mm over at least about 70% of the crown”.  Here, Beach shows it to be old in the art to provide the now-claimed coordinates for CGx, CGy and CGz in order to optimize the moment of inertia and reduce club head twisting during off-center impacts.  See paragraphs [0057] and [0085] in Beach.  Moreover, Beach discloses that a club head in the form of a fairway wood typically has a loft angle of about 13 degrees (i.e., see paragraphs [0012]-[0013]).  Also, Beach teaches the specifics of the crown thickness in paragraphs [0011], [0043] and [0065], this in an effort to reduce weight at the upper portion of the head and enable more discretionary mass to be used elsewhere on the club head body.  In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘555 patent by selecting a face loft of about 13 degrees, as such a loft angle is very common among fairway club heads.  It would also have been obvious to modify the claimed invention of the ‘555 patent to locate the CG coordinates and to provide a relationship among the variables Ixx, Izz and Zup as now claimed for the purpose of providing improved forgiveness and enhanced playability as a result of the increase in moment of inertia and lowering of the center of gravity.  It would also have been obvious to modify the claimed invention of the ‘555 patent to provide a tailored crown thickness, as required by the instant claims, for the purpose of enhanced weight distribution.  
The remaining, instant limitations are encompassed by the claims of the ‘555 claims.  By way of example only, note that the ‘555 claims and the instant claims share many common limitations, such as a body defining an interior cavity, a sole, a crown, a mass pad, at least one weight, a body height less than about 46 mm, a balance point located no more than 3 mm above the center of the face, and a volume of the golf club being less than 210 cm3.  In addition, the channel of instant claim 25 is encompassed by claim 8 of the ‘555 patent.  The slot of instant claim 26 is encompassed by claim 7 of the ‘555 patent.  The claimed materials for each of instant claims 27-30 and 35-39 are encompassed by, or are obvious variations over, the materials recited in claims 16-17 and 19 of the ‘555 patent.  

Claims 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,148,021 in view of Beach (US PUBS 2009/0170632).  Although the claims at issue are not identical, they are not patentably distinct from each other because on the one hand, the claims of the ‘021 patent are more specific than the instant claims.  For example, the claims of the ‘021 patent further require “wherein the golf club head has a coefficient of restitution (COR) having a value of at least about 0.80 as measured at three locations including a first location at a center of the face and two locations spaced by 7.5 mm on either side of the center of the face along a horizontal axis passing through the center of the face”.   On the other hand, the claims of the ‘021 patent lack the now-claimed “the face has a loft angle greater than about 13 degrees” as well as “a center-of-gravity z-axis extends vertically through the CG, and a center-of-gravity x-axis extends horizontally through the CG in a direction generally tangential to the face at the ideal impact location; the golf club head has a CG with a head origin x-axis (CGx) coordinate between about -2 mm and about 6 mm and a head origin y-axis (CGy) coordinate no less than 15 mm and no more than 26.1 mm, and a head origin z-axis (CGz) less than 0 mm”.  The claims of the ‘555 patent also lack the now-required “wherein Izz and Ixx are related to the above ground center-of-gravity location Zup by the equation: Ixx + Izz > 20-Zup + 165” (sic) as well as the further limitation in claim 42 of “wherein the crown has a thickness less than about 0.65 mm over at least about 70% of the crown”. Here, Beach shows it to be old in the art to provide the now-claimed coordinates for CGx, CGy and CGz in order to optimize the moment of inertia and reduce club head twisting during off-center impacts.  See paragraphs [0057] and [0085] in Beach.  Moreover, Beach discloses that a club head in the form of a fairway wood typically has a loft angle of about 13 degrees (i.e, see paragraphs [0012]-[0013]).  Moreover, Beach teaches the specifics of the crown thickness in paragraphs [0011], [0043] and [0065], this in an effort to reduce weight at the upper portion of the head and enable more discretionary mass to be used elsewhere on the club head body.   In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘021 patent by selecting a face loft of about 13 degrees, as such a loft angle is very common among fairway club heads.  It would also have been obvious to modify the claimed invention of the ‘021 patent to locate the CG coordinates and to provide a relationship among the variables Ixx, Izz and Zup as now claimed for the purpose of providing improved forgiveness and enhanced playability as a result of the increase in moment of inertia and lowering of the center of gravity.  It would also have been obvious to modify the claimed invention of the ‘021 patent to provide a tailored crown thickness, as required by the instant claims, for the purpose of enhanced weight distribution. 

Claims 41-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,202,943 in view of Beach (US PUBS 2009/0170632).  Although the claims at issue are not identical, they are not patentably distinct from each other because on the one hand, the claims of the ‘943 patent are more specific than the instant claims.  For example, the claims of the ‘943 patent further require “a golf club shaft” as well as  “wherein a mass of the club head is between about 185 grams and about 245 grams; wherein a maximum dimension from the forward portion to a rear portion opposite the forward portion is greater than about 75 mm”.  The claims of the ‘943 patent also require “wherein the two or more positions include a first position and a second position such that the at least one weight is movable between an engagement position in a first portion of the lower portion and an engagement position in a second portion of the lower portion”.  On the other hand, the claims of the ‘943 patent lack the now-claimed “the face has a loft angle greater than about 13 degrees” as well as “a center-of-gravity z-axis extends vertically through the CG, and a center-of-gravity x-axis extends horizontally through the CG in a direction generally tangential to the face at the ideal impact location; the golf club head has a CG with a head origin x-axis (CGx) coordinate between about -2 mm and about 6 mm and a head origin y-axis (CGy) coordinate no less than 15 mm and no more than 26.1 mm, and a head origin z-axis (CGz) less than 0 mm”.  The claims of the ‘943 patent also lack the now-required “wherein Izz and Ixx are related to the above ground center-of-gravity location Zup by the equation: Ixx + Izz > 20-Zup + 165” as well as the further limitation in claim 42 of “wherein the crown has a thickness less than about 0.65 mm over at least about 70% of the crown”.  Here, Beach shows it to be old in the art to provide the now-claimed coordinates for CGx, CGy and CGz in order to optimize the moment of inertia and reduce club head twisting during off-center impacts.  See paragraphs [0057] and [0085] in Beach.  Moreover, Beach discloses that a club head in the form of a fairway wood typically has a loft angle of about 13 degrees (i.e., see paragraphs [0012]-[0013].  Moreover, Beach teaches the specifics of the crown thickness in paragraphs [0011], [0043] and [0065], this in an effort to reduce weight at the upper portion of the head and enable more discretionary mass to be used elsewhere on the club head body.  In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘943 patent by selecting a face loft of about 13 degrees, as such a loft angle is very common among fairway club heads.  It would also have been obvious to modify the claimed invention of the ‘943 patent to locate the CG coordinates and to provide a relationship among the variables Ixx, Izz and Zup as now claimed for the purpose of providing improved forgiveness and enhanced playability as a result of the increase in moment of inertia and lowering of the center of gravity.  It would also have been obvious to modify the claimed invention of the ‘943 patent to provide a tailored crown thickness, as required by the instant claims, for the purpose of enhanced weight distribution.  As to the balance point requirements of instant claim 43, see claim 20 of the ‘943 patent. 

Claims 21-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of USPN 10,898,764 in view of Beach (US PUBS 2009/0170632).  Although the claims at issue are not identical, they are not patentably distinct from each other because on the one hand, the claims of the ‘764 patent are more specific than the instant claims.  For example, the claims of the ‘764 patent further require “a golf club shaft” along with “wherein the club head has a center of gravity located no more than 30 mm horizontally rearward of the geometric center of the face” as well as “a characteristic time measured at the geometric center of the face of no less than 218 microseconds”.  On the other hand, the claims of the ‘764 patent lack the now-claimed “the face has a loft angle greater than about 13 degrees” as well as “the golf club head has a center of gravity (CG) located at an above ground center- of-gravity location (Zup) that is less than about 19.0 mm, a center-of-gravity z-axis extends vertically through the CG, and a center-of-gravity x-axis extends horizontally through the CG in a direction generally tangential to the face at the ideal impact location; the golf club head has a CG with a head origin x-axis (CGx) coordinate between about -2 mm and about 6 mm and a head origin y-axis (CGy) coordinate no less than 15 mm and no more than 26.1 mm, and a head origin z-axis (CGz) less than 0 mm”.  The claims of the ‘764 patent also lack the further limitation in claim 42 of “wherein the crown has a thickness less than about 0.65 mm over at least about 70% of the crown”.  Here, Beach shows it to be old in the art to provide the now-claimed Zup value as well as the coordinates for CGx, CGy and CGz in order to optimize the moment of inertia and reduce club head twisting during off-center impacts.  See paragraph [0057] in Beach.  Moreover, Beach discloses that a club head in the form of a fairway wood typically has a loft angle of about 13 degrees.  Moreover, Beach teaches the specifics of the crown thickness in paragraphs [0011], [0043] and [0065], this in an effort to reduce weight at the upper portion of the head and enable more discretionary mass to be used elsewhere on the club head body.  In view of the publication to Beach, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘764 patent by selecting a face loft of about 13 degrees, as such a loft angle is very common among fairway club heads.  It would also have been obvious to modify the claimed invention of the ‘764 patent locate the CG coordinates and provide a Zup dimension as now claimed for the purpose of providing improved forgiveness and enhanced playability as a result of the increase in moment of inertia.  It would also have been obvious to modify the claimed invention of the ‘764 patent to provide a tailored crown thickness, as required by the instant claims, for the purpose of enhanced weight distribution.   
The remaining, instant limitations are encompassed by the claims of the ‘764 claims.  By way of example only, note that the ‘764 claims and the instant claims share many common limitations, such as a body defining an interior cavity, a sole, a crown, a mass pad, at least one weight, a body height less than about 46 mm, a balance point located no more than 3 mm above the center of the face, a volume of the golf club being less than 210 cm3, and a relationship among the variables Ixx, Izz and Zup.  In addition, the channel of instant claim 25 is encompassed by claim 1 of the ‘764 patent.  The slot of claim 26 is encompassed by claim 15 of the ‘764 patent.  The claimed materials for each of claims 27-30 and 35-39 are encompassed by, or are obvious variations over, the materials recited in claims 7-8 and 11-13 of the ‘764 patent.  
/
/
Observations on Obviousness-Type Double Patenting
	Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in the related applications and prior patents listed herein below.  While no double patenting rejections based on the copending applications and prior patents listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the related applications and prior patents listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case.   It is clear that the applicant, who in this case is most familiar with the language, content and prosecution history of the related applications and prior patents identified here, is best equipped to recognize any potential double patenting concerns and should therefore make an effort to amend the instant claims or file appropriate terminal disclaimers.  The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the applications and prior patents listed here conflict, or do not conflict, with the claims of the instant application. 
	USPNs: 11331548; 11331547; 11298599; 11167183; 10974102; 10905929; 10874914; 10843048; 10688352; 10646755; 10639524; 10569144; 10556158; 10434384; 10252119; 10183202; 10086240; 10076688; 10035049; 9914027; 9868036; 9707457; 9700769; 9700763; 9220953; 9211447; 9186560; 8956240; 8900069; 8888607; 8753222; and 8430763
United States Application Serial Nos: 17/198,030; 17/526,981; 17/686,181; 17/722,632; 17/722,748; 17/494,416 and 17/100,438

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 41, line 26, the equation, which currently reads “Ixx + Izz > 20-Zup + 165” should most likely read -- Ixx + Izz ≥ 20-Zup + 165 --  (note the change in the greater than symbol to read greater than or equal to).  This would be consistent with the disclosure at paragraph [0017].  
As to claim 41, line 29, “the geometric center” lacks proper antecedent basis. 
As to claim 42, this claim shares the indefiniteness of claim 41.  
As to claim 43, line 2, “the center” lacks proper antecedent basis.  Also, note the further rejection of claim 43 under §112(d), below.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Currently, claim 43 depends from claim 40, which in turn depends from claim 21, wherein claim 21 already requires that “the golf club head has a balance point located on the face and the balance point is no more than 3 mm above of the center of the face, and the face has an average face thickness that ranges from about 1.0 mm to about 4.5 mm”.  Thus, the limitation in claim 43 adds no further structure.  Did the applicant perhaps intend to have claim 43 instead depend from claim 41? 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711